                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BANKS,               :                  CASE NO. 1:20-CV-00310
                Plaintiff   :
                            :
            v.              :                  (Chief Magistrate Judge Schwab)
                            :
LEBANON PENN, LEBANON       :
PA, and LEBANON CORRECTIONS :
                            :
                Defendants  :
                            :


                                     ORDER
                                   April 14, 2020

I. Introduction.

      The plaintiff, Robert Banks (“Banks”), claims that he was falsely arrested

and incarcerated by the defendants. For the reasons that follow, the complaint fails

to state a claim upon which relief can be granted. Banks is granted leave to file an

amended complaint.



II. Background.

      Banks, proceeding pro se, filed his complaint and motion to proceed in

forma pauperis on February 21, 2020. Banks’s motion to proceed in forma
pauperis was granted on March 3, 2020. Banks names “Lebanon Penn,” “Lebanon

PA,” and “Lebanon Correction” as defendants in his complaint.

      Banks contends that he was wrongfully arrested and incarcerated in Lebanon

County for six months on a wire harassment charge stemming from a phone call

from Las Vegas to Harrisburg. He asserts that there was no probable cause for his

arrest, that he’s innocent, and that the punishment for this crime should have been

a fine, rather than imprisonment. He also alleges that his lawyer was corrupt.

Banks asks for a new trial at the federal level, and requests that the court dismiss

any warrants for his arrest and all criminal charges against him.



III. Standard of Review.

      Under 28 U.S.C. § 1915(e)(2), the court shall dismiss a complaint brought in

forma pauperis if it determines that certain specified conditions are met. More

specifically, the court must dismiss a complaint that “fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). This statutory text mirrors

the language of Rule 12(b)(6) of the Federal Rules of Civil Procedure, which

provides that a complaint should be dismissed for “failure to state a claim upon

which relief can be granted.” Fed.R.Civ.P. 12(b)(6).

      When determining whether a complaint states a claim upon which relief can

be granted, “[w]e must accept all factual allegations in the complaint as true,


                                          2
construe the complaint in the light favorable to the plaintiff, and ultimately

determine whether plaintiff may be entitled to relief under any reasonable reading

of the complaint.” Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010). In

making that determination, we “consider only the complaint, exhibits attached to

the complaint, matters of public record, as well as undisputedly authentic

documents if the [plaintiff’s] claims are based upon these documents.” Id. at 230.

      “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a

‘short and plain statement of the claim showing that the pleader is entitled to

relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). The statement required

by Rule 8(a)(2) must give the defendant fair notice of what the plaintiff’s claim is

and of the grounds upon which it rests. Erickson v. Pardus, 551 U.S. 89, 93 (2007).

Detailed factual allegations are not required, but more is required than labels,

conclusions, and a formulaic recitation of the elements of a cause of action. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “In other words, a

complaint must do more than allege the plaintiff’s entitlement to relief.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009). “A complaint has to ‘show’

such an entitlement with its facts.” Id.

      In considering whether a complaint states a claim upon which relief can be

granted, the court “‘must accept all facts alleged in the complaint as true and

construe the complaint in the light most favorable to the nonmoving party.’”


                                           3
Krieger v. Bank of Am., N.A., 890 F.3d 429, 437 (3d Cir. 2018) (quoting Flora v.

Cty. of Luzerne, 776 F.3d 169, 175 (3d Cir. 2015)). But a court “need not credit a

complaint’s bald assertions or legal conclusions.” Morse v. Lower Merion Sch.

Dist., 132 F.3d 902, 906 (3d Cir. 1997). A court also need not “assume that a . . .

plaintiff can prove facts that the . . . plaintiff has not alleged.” Associated Gen.

Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519, 526

(1983).

      Following Twombly and Iqbal, a well-pleaded complaint must contain more

than mere legal labels and conclusions. Rather, it must recite factual allegations

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation. In practice, consideration of the legal sufficiency of a complaint

entails a three-step analysis:

             First, the court must “tak[e] note of the elements a
      plaintiff must plead to state a claim.” Second, the court should
      identify allegations that, “because they are no more than
      conclusions, are not entitled to the assumption of truth.”
      Finally, “where there are well-pleaded factual allegations, a
      court should assume their veracity and then determine whether
      they plausibly give rise to an entitlement for relief.”

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (footnote and

citations omitted) (quoting Iqbal, 556 U.S. at 675, 679).

      A complaint filed by a pro se litigant is to be liberally construed and

“‘however inartfully pleaded, must be held to less stringent standards than formal


                                            4
pleadings drafted by lawyers.’” Erickson, 551 U.S. at 94 (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Nevertheless, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013).



IV. Discussion.

      Banks alleges the defendants falsely arrested and imprisoned him in

violation of his Fourth Amendment rights. We construe his claim as a claim under

42 U.S.C. § 1983. “Section 1983 imposes civil liability upon any person who,

acting under the color of state law, deprives another individual of any rights,

privileges, or immunities secured by the Constitution or laws of the United States.”

Shuman v. Penn Manor School Dist., 422 F.3d 141, 146 (3d Cir. 2005). Section

1983 “does not create any new substantive rights but instead provides a remedy for

the violation of a federal constitutional or statutory right.” Id. To establish a claim

under Section 1983, the plaintiff must establish a deprivation of a federally

protected right and that this deprivation was committed by a person acting under

color of state law. Woloszyn v. County of Lawrence, 396 F.3d 314, 319 (3d Cir.

2005).




                                           5
   A. The complaint fails to state a claim upon which relief can be granted
      against the defendants.
      Banks fails to allege how the defendants allegedly violated his rights. The

complaint does not provide fair notice of the grounds upon which Banks’s claims

rest, and it does not state a claim that is plausible on its face. Accordingly, the

complaint fails to state a claim upon which relief may be granted.

      Banks’s false arrest and false imprisonment claims implicate the Fourth

Amendment. Kokinda v. Breiner, 557 F. Supp. 2d 581, 592 (M.D. Pa. 2008) (“A

claim under § 1983 for false arrest/false imprisonment is grounded in the Fourth

Amendment guarantee against unreasonable seizures.”). “To state a claim for false

arrest under the Fourth Amendment, a plaintiff must establish: (1) that there was an

arrest; and (2) that the arrest was made without probable cause.” James v. City of

Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012). “To state a claim for false

imprisonment, a plaintiff must establish: (1) that []he was detained; and (2) that the

detention was unlawful.” Id. at 682–83 (citing Wallace v. Kato, 549 U.S. 384, 389

(2007) (“The sort of unlawful detention remediable by the tort of false

imprisonment is detention without legal process.” (citations omitted) (emphasis

deleted))).

      Although Banks mentions false arrest and false imprisonment in passing, he

does not allege who arrested him. Banks does allege that there was a lack of

probable cause, but he does not provide facts to support that conclusion.

                                           6
Accordingly, the complaint fails to state Fourth Amendment false arrest and false

imprisonment claims upon which relief can be granted.

      Moreover, a municipality, such as Lebanon County, cannot be held liable for

the unconstitutional acts of its employees on a theory of respondeat superior.

Monell v. Department of Social Services, 436 U.S. 658, 691 (1978). Rather,

“under § 1983, local governments are responsible only for ‘their own illegal acts.’”

Connick v. Thompson, 563 U.S. 51, 60 (2011) (quoting Pembaur v. City of

Cincinnati, 475 U.S. 469, 479 (1986) (emphasis in original)). “[A] § 1983 claim

against a municipality may proceed in two ways.” Forrest v. Parry, 930 F.3d 93,

105 (3d Cir. 2019). One way for a plaintiff to present a claim against a

municipality is to allege “that an unconstitutional policy or custom of the

municipality led to his or her injuries.” Id. Another way for a plaintiff to present a

claim against a municipality is to allege that his or her injuries “were caused by a

failure or inadequacy by the municipality that ‘reflects a deliberate or conscious

choice.’” Id. (quoting Estate of Roman v. City of Newark, 914 F.3d 789, 798 (3d

Cir. 2019)).

      To plead a claim against a municipality under the policy-or-custom strand of

municipal liability, “a plaintiff must allege that ‘a [local] government’s policy or

custom . . . inflict[ed] the injury’ in question.” Estate of Roman, 914 F.3d at 798


                                           7
(quoting Monell, 436 U.S. at 694). ‘“Policy is made when a decisionmaker

possess[ing] final authority to establish municipal policy with respect to the action

issues an official proclamation, policy, or edict.’” Id. (quoting Andrews v. City of

Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990) (alteration in original) (internal

quotation marks omitted)). ‘“Custom, on the other hand, can be proven by

showing that a given course of conduct, although not specifically endorsed or

authorized by law, is so well-settled and permanent as virtually to constitute law.’”

Id. (quoting Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)).

      “To satisfy the pleading standard, [a plaintiff] must identify a custom or

policy, and specify what exactly that custom or policy was.” McTernan v. City of

York, 564 F.3d 636, 658 (3d Cir. 2009). “Although a policy or custom is necessary

to plead a municipal claim, it is not sufficient to survive a motion to dismiss.”

Estate of Roman, 914 F.3d at 798. “A plaintiff must also allege that the policy or

custom was the ‘proximate cause’ of his injuries.” Id.

      Here, Banks has not alleged facts from which it can reasonably be inferred

that a policy or custom of Lebanon County violated his rights.

      Another way for a plaintiff to present a claim against a municipality is to

allege that his or her injuries “were caused by a failure or inadequacy by the

municipality that ‘reflects a deliberate or conscious choice.’” Forrest, 930 F.3d at

105 (quoting Estate of Roman, 914 F.3d at 798). “The latter avenue arose in the


                                          8
failure-to-train context, but applies to other failures and inadequacies by

municipalities, including those related to supervision and discipline of its police

officers.” Id.

       A plaintiff asserting a municipal liability claim based on a failure or

inadequacy of training, supervision, or discipline “need not allege an

unconstitutional policy.” Estate of Roman, 914 F.3d at 798. Rather, he must show

that the municipality’s failure to train, supervise, or discipline “its employees

‘reflects a deliberate or conscious choice.’” Id. (quoting Brown v. Muhlenberg

Twp., 269 F.3d 205, 215 (3d Cir. 2001)). In this regard, the plaintiff must show “a

failure or inadequacy amounting to deliberate indifference on the part of the

municipality.” Forrest, 930 F.3d at 106. “This consists of a showing as to whether

(1) municipal policymakers know that employees will confront a particular

situation, (2) the situation involves a difficult choice or a history of employees

mishandling, and (3) the wrong choice by an employee will frequently cause

deprivation of constitutional rights.” Id.

       Here, Banks has not alleged facts from which it can reasonably be inferred

that a failure or inadequacy of training, supervision, or discipline by Lebanon

County caused a violation of his rights.

       In sum, Banks has not satisfied the pleading requirements to sustain a claim

against the defendants.


                                             9
   B. The requested relief cannot be granted in a civil action.

       Banks is seeking dismissal of his criminal charges, but he cannot seek such

relief in this action.

       “[T]he essence of habeas corpus is an attack by a person in custody upon the

legality of that custody, and . . . the traditional function of the writ is to secure

release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973).

When a prisoner “is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus.” Id. at 500. “Conversely, when the challenge is

to a condition of confinement such that a finding in plaintiff's favor would not alter

his sentence or undo his conviction” a civil rights action is appropriate. Learner v.

Fauver, 288 F.3d 532, 542 (3d Cir. 2002).

       To the extent that Banks is seeking dismissal of his criminal charges, he

cannot seek such relief in this civil-rights action. Rather, he can seek such relief

only in a habeas corpus action, which generally is appropriate only after a

petitioner has exhausted his state remedies.




                                            10
    C. Leave to Amend.

      Before dismissing a complaint under the screening provision of 28 U.S.C.

§ 1915, the court must grant the plaintiff leave to amend his complaint unless

amendment would be inequitable or futile. See Grayson v. Mayview State Hospital,

293 F.3d 103, 114 (3d Cir. 2002). Here, in light of the liberal-amendment

standard, although this screening analysis calls for dismissal of the complaint,

Banks should be granted another opportunity to comply with the requirements of

Fed.R.Civ.P. 8 and attempt to state a claim upon which relief can be granted.

Thus, we will grant Banks leave to file an amended complaint.



V. Order.

      For the foregoing reasons, IT IS ORDERED that Banks may file an

amended complaint within 28 days of this Order.1 If Banks fails to file an


1
  Any amended complaint must be titled as an amended complaint and must
contain the docket number of this case. Fed.R.Civ.P. 10(a). “The plaintiff is
advised that any amended complaint must be complete in all respects.” Young v.
Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992). “It must be a new pleading
which stands by itself as an adequate complaint without reference to the complaint
already filed.” Id. “In general, an amended pleading supersedes the original
pleading and renders the original pleading a nullity.” Garrett v. Wexford Health,
938 F.3d 69, 82 (3d Cir. 2019). “Thus, the most recently filed amended complaint
becomes the operative pleading.” Id. In other words, if an amended complaint is
filed, the original complaint will have no role in the future litigation of this case.
Any amended complaint must also comply with the pleading requirements of the
Federal Rules of Civil Procedure, including the requirements that the complaint
contain “a short and plain statement of the grounds for the court’s jurisdiction,” “a
                                          11
amended complaint, it will be recommended that the complaint be dismissed and

the case closed.



                                        S/Susan E. Schwab
                                        Susan E. Schwab
                                        Chief United States Magistrate Judge




short and plain statement of the claim,” and “a demand for the relief sought.”
Fed.R.Civ.P. 8(a)(1)–(3). Further, “[e]ach allegation must be simple, concise, and
direct.” Fed.R.Civ.P. 8(d)(1). “A party must state its claims or defenses in
numbered paragraphs, each limited as far as practicable to a single set of
circumstances.” Fed.R.Civ.P. 10(b). And to the extent it would promote clarity to
do so, “each claim founded on a separate transaction or occurrence . . . must be
stated in a separate count.” Id.
                                        12
